UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2653



SAMUEL D. QUINN,

                                               Movant - Appellant,

          versus


CLERK'S OFFICE, U. S. District Court at Roanoke,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(MISC-97-53-R)


Submitted:   February 26, 1998            Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel D. Quinn, Appellant Pro Se. Robert P. Crouch, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

request for documents under the Freedom of Information Act, 5

U.S.C. § 552 (1994). We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Quinn v. Clerk's
Office, No. MISC-97-53-R (W.D. Va. Nov. 21, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2